Pee Curiam.
On June 4, 1914, respondent obtained a decree of divorce from appellant in which she was awarded alimony in the sum of $20 a month. This sum was paid by appellant until about March 16,1915, when he moved the court to set aside the allowance, alleging changed condition of the parties and misconduct of respondent. The lower court refused to set the allowance aside, but reduced it to $15 a month. An appeal is taken from the order so modifying the decree.
Appellant contends that the facts show such a changed condition of the parties and such misconduct on the part of respondent that the *692trial court erred in refusing to discontinue the alimony. It will serve no good purpose to set forth the facts. Suffice to say, we have read the statement of facts, which is short, and agree with the findings of the trial court.
The judgment is affirmed.